Foote, J. (dissenting):
I dissent and voté for reversal of the orders. I think plaintiff’s delay of over six years in bringing the case to trial is not sufficiently excused by her attorney’s uncertainty as to whether her case was controlled by Federal or State laws. Public policy requires a speedy disposal of litigation, and there is no distinction in that respect in favor of actions for negligence. I think our decision in Tuttle v. Dubuque Fire & Marine Ins. Co. (155 App. Div. 802) should be followed here.